Exhibit 10.26

 

OGE ENERGY CORP.

AMENDMENT NO. 1 TO THE OGE ENERGY CORP.

1998 STOCK INCENTIVE PLAN

DATED NOVEMBER 15, 2006

 

OGE Energy Corp., an Oklahoma corporation, by action of its Board of Directors
taken in accordance with the authority granted to it by Section 11 of the OGE
Energy Corp. Stock Incentive Plan (the “Plan”), hereby amends the Plan in the
following respect effective as of November 15, 2006:

 

 

1.

The third paragraph of Section 3 is deleted in its entirety and the following is
inserted in lieu thereof:

 

In the event of any change in corporate capitalization, such as a stock split,
or a corporate transaction, such as any merger, consolidation, share exchange,
separation, including a spin-off, or other distribution of stock or property of
the Company, any reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company, the Committee or Board will make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number, kind and option price of shares
subject to outstanding Stock Options and Stock Appreciation Rights, in the
number and kind of shares subject to other outstanding Awards granted under the
Plan and/or such other equitable substitution or adjustments as it may determine
to be appropriate in its sole discretion; provided, however, that the number of
shares subject to any Award shall always be a whole number. Such adjusted option
price shall also be used to determine the amount payable by the Company upon the
exercise of any Stock Appreciation Right associated with any Stock Option.

 

IN WITNESS WHEREOF, OGE Energy Corp. has caused this instrument to be signed in
its name by a duly authorized officer on this 15th day of November, 2006.

 

OGE Energy Corp.

 

 

By: /s/ Carla D. Brockman

 

Carla D. Brockman

 

Vice President - Administration / Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 